10/04/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: OP 22-0491


                                           OP 22-0491


 RANDY DENNISON,                                                                         IE. IL)

                                                                                  OCT 0 4 2022
               Petitioner,                                                      Bowen Greenwood
                                                                             Cieerk of Supreme Court
                                                                                 State., nf tVlontana
        v.
                                                                           ORDER
 MIKE LINDER, Yellowstone County Sherriff,
 YELLOWSTONE COUNTY DETENTION
 FACILTY, JOHN RYAN Yellowstone County,
 and JUDGE LINNWEBER,

               Respondents.



       Randy Dennison petitions this Court for habeas corpus relief, requesting that this
Court review his claims of police brutality and due process violations. Dennison is held in
the Yellowstone County Detention Center.
       Dennison asserts that his "incarceration is Contrary to Law." (Emphasis in original).
He states that almost three months later after his May 26, 2022 arrest for missing a court
date, he still has not had a hearing for revocation of Order of Release. He adds that the
court set bond at $100,000. He contends that under Montana law, he should be brought
without unnecessary delay before the court arid to determine bail, pursuant to § 46-9-311,
MCA. Dennison requests that this Court deem his incarceration illegal and release him
from the restraint.'
       We secured copies of the register of actions from the Yellowstone County District
Court. Dennison has four criminal cases. On May 26, 2022, the District Court issued a
bench warrant in Dennison's four pending matters, and following a hearing, the court
issued a release order, setting bail at $100,000. In June and July, the court also continued


         'Upon review of this Court's docket, Dennison sought habeas corpus relief raising similar
to, or the same claims in a petition that he later moved this Court for voluntary dismissal. Dennison
v. Linder, No. OP 22-0412, Order granting dismissal (Mont. Aug. 17, 2022).
the sentencing hearing in all four cases. Since the time that Dennison sought relief with
this Court in late August 2022, the District Court has continued sentencing to October and
issued an Order on Request to Modify Conditions of Release on September 21, 2022. We
secured a copy of that order. The District Court granted Dennison a furlough to attend his
brother's funeral in Kalispell, subject to conditions, for the dates of September 23 to
September 27, 2022.
      Dennison has not demonstrated illegal incarceration, pursuant to § 46-22-101(1),
MCA. He has not provided any supporting arguments or documentation concerning
excessive bail. Section 46-22-103, MCA. Dennison's other claims, including the alleged
constitutional violations, are not remedied by a writ of habeas corpus. Gates v. Missoula
Cnty. Comm'rs, 235 Mont. 261, 262, 766 P.2d 884, 884-85 (1988). Dennison has the
remedy of appeal following sentencing in the District Court. Section 46-20-104(1), MCA.
Accordingly,
      IT IS ORDERED that Dennison's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Brett D.
Linneweber, District Court Judge; Terry Halpin, Clerk of District Court, Yellowstone
County, under Cause Nos. DC-2020-948, DC-2020-1138, DC-2020-1386, and DC-2021-
665; John Ryan, Yellowstone County Attorney's Office; J. Tomicich, Defense Counsel;
counsel of record, and to Randy Dennison personally.
                      "
      DATED this •"-i      day of October, 2022.




                                            2
    ►



        Justices




3